Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered April 24, 2001, convicting defendant, after a jury trial, of criminal possession of a weapon in the third and fourth degrees, reckless endangerment in the first degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to an aggregate term of five years, unanimously affirmed.
When, despite the court’s prior warnings against opening the door to precluded evidence, defendant’s testimony on direct examination generally tried to convey the misimpression that he was unfamiliar with firearms, the court properly modified its Sandoval ruling to permit limited inquiry about prior instances of weapons possession, and properly allowed the prosecutor to ask appropriate follow-up questions (see People v Fardan, 82 NY2d 638, 645-647 [1993]; People v Sims, 245 AD2d 316 [1997], lv denied 91 NY2d 1013 [1998]; People v Laguer, 183 AD2d 485 [1992], lv denied 80 NY2d 905 [1992]). The court’s thorough *335limiting instructions served to prevent any undue prejudice. We have considered and rejected defendant’s remaining arguments. Concur—Nardelli, J.P., Saxe, Sullivan, Ellerin and Sweeny, JJ.